Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 14-18 in the reply filed on 07/13/2021 is acknowledged.
Claims 1-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3,323,597 (Longobardi).

Regarding claim 14, Longobardi teaches an outer layer (Surface layer of element 10, fig. 2) defining a cavity (element 52, fig. 2); and an inertia weight (element 50, fig. 2 and 12) within the defined cavity, the inertia weight having, a plurality of weight shot (element 90, fig. 2 and 12); and a binding agent (Col. 5, Lines 39-50) substantially surrounding the plurality of weight shot (as illustrated in the figures).
Regarding claim 15, Longobardi teaches wherein one or more of the plurality of weight shot is selected from the group consisting of one or more of tungsten, depleted uranium, lead (Col. 5, Lines 39-50), iridium, bismuth, and combinations thereof.
Regarding claim 16, Longobardi teaches wherein the binding agent has a density of at least about 0.05 pounds per cubic inch (Longobardi explicty teaches the use of EC 2181 (3M™ Dyneon™ Fluoroelastomer FC 2181), which is an elastomer made from a copolymer compound. The adhesive substance could also be epoxy, rubber, butyl or rubber flexibilized polyester. Since density is an inherent property of the binding agent, the 
Regarding claim 17, Longobardi teaches wherein the binding agent is one of a resin, an adhesive or a combination of a resin and an adhesive (Col. 6, Line 72 – Col. 7, 18).
Regarding claim 18, Longobardi teaches wherein a percentage-by-volume of the weight shot to a total volume of the inertia weight is at least about fifty percent (Col. 6, Line 72 – Col. 7, 18, 13.3 parts weight lead and 1 part adhesive, see calculations below). 
            
                d
                e
                n
                s
                i
                t
                y
                =
                 
                
                    
                        l
                        b
                    
                    
                        
                            
                                i
                                n
                            
                            
                                3
                            
                        
                    
                
                ;
                A
                s
                s
                u
                m
                e
                 
                2.2
                 
                l
                b
                s
                 
                o
                f
                 
                a
                d
                h
                e
                s
                i
                v
                e
                 
            
        
            
                M
                i
                x
                t
                u
                r
                e
                 
                w
                e
                i
                g
                h
                t
                =
                2.2
                 
                
                    
                        a
                        d
                        h
                        e
                        s
                        i
                        v
                        e
                    
                
                +
                13.3
                *
                2.2
                 
                
                    
                        l
                        e
                        a
                        d
                    
                
                =
                31.46
                 
                l
                b
                s
            
        
            
                M
                i
                x
                t
                u
                r
                e
                 
                d
                e
                n
                s
                i
                t
                y
                =
                0.25
                
                    
                        l
                        b
                    
                    
                        
                            
                                i
                                n
                            
                            
                                3
                            
                        
                    
                
                →
                V
                o
                l
                u
                m
                e
                 
                o
                f
                 
                M
                i
                x
                t
                u
                r
                e
                =
                 
                
                    
                        31.46
                         
                        l
                        b
                    
                    
                        0.25
                        
                            
                                l
                                b
                            
                            
                                
                                    
                                        i
                                        n
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                
                =
                125.84
                 
                
                    
                        i
                        n
                    
                    
                        3
                    
                
            
        
            
                L
                e
                a
                d
                 
                d
                e
                n
                s
                i
                t
                y
                =
                0.409
                
                    
                        l
                        b
                    
                    
                        
                            
                                i
                                n
                            
                            
                                3
                            
                        
                    
                
                →
                V
                o
                l
                u
                m
                e
                 
                o
                f
                 
                L
                e
                a
                d
                =
                 
                
                    
                        29.26
                         
                        l
                        b
                    
                    
                        0.409
                        
                            
                                l
                                b
                            
                            
                                
                                    
                                        i
                                        n
                                    
                                    
                                        3
                                    
                                
                            
                        
                    
                
                =
                71.54
                 
                
                    
                        i
                        n
                    
                    
                        3
                    
                
            
        
            
                V
                o
                l
                u
                m
                e
                 
                %
                 
                o
                f
                 
                L
                e
                a
                d
                =
                 
                
                    
                        71.54
                    
                    
                        125.84
                    
                
                *
                100
                =
                 
                ≈
                56
                %
            
        

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/David E Sosnowski/SPE, Art Unit 3745